Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This action is in response to the amendment filed on 07/25/2022, which amends claims 1, 12, and 21.
In response to the amendments the previous objection of claim 1 has been withdrawn.
In response to the amendments and Applicant’s arguments, the previous 35 USC § 112 rejection has been withdrawn.
Claims 1-21 are pending and allowed.
Reasons for Allowance
Allowed Claims:  Claims 1-21 are allowed, wherein claims 1, 12 and 21 are independent and the balance of claims are dependent.
Reasons for Allowance:
The present invention is directed to computer-implemented embodiments for optimizing allocation of incoming work items in real-time.
Although the prior art made of record discloses a customer engagement center system for receiving work items and optimizing routing of incoming work items; a smart work allocator, for binding and routing the work item; receiving a work item and adding the work item to the work item queue in real-time, the prior art does not specifically disclose the sequence of steps as recited in the claims: receiving an agent list by the work acquisition engine. the agent list including a plurality of agent identifications, each agent identification being an agent identification data structure comprising an agent identification indicator, a set of agent abilities associated with the agent identification, and a set of agent metadata. the set of agent metadata including a real-time indication of a currently assigned work item, a type for the currently assigned work item, an average handling time for the type of currently assigned work item, and a start time for the currently assigned work item; generating by the work acquisition engine, an available agent list from the agent list by transferring all agent identifications included on the agent list that are available agent identifications and soon to be available agent identifications from the agent list to the smart work allocator, an available agent identification including all agent identification data structures with the real-time indication of the currently assigned work item indicating no assigned work item, a soon to be available agent identification being all agent identification data structures that the work acquisition engine predicts will have an indication of no assigned work item for the real-time indication of the currently assigned work item within a threshold time; generating an ordered imminent work items list by transferring all work items included in the work item queue identified by the work acquisition engine as imminent work items from the work item queue to the smart work allocator, the ordered imminent work items list including a subset of work item data structures from the work item queue classified by the work acquisition engine as being imminent work items based on the type of work item generating a best match agent identification from the available agent list for a first 1-Nork item on the ordered imminent work item list. by the smart work allocator. based on a set of predetermined criteria, the best match agent identification being one agent identification data structure from the available agent list with the agent identification most qualified to handle the work item identification contained in the work item data structure associated with the first work item and correlating the one agent identification data structure with the best match agent identification, the set of predetermined criteria applied being dynamically based on the agent identification data structures on the available agent list generating a best match work item identification from the ordered imminent work item list for the best match agent identification. by the smart work allocator, based on the set of predetermined criteria, the best match \Nork item identification being one work item data structure from the ordered imminent work item list with the work item identification the best match agent identification is most qualified to handle and correlating the one work item data structure with the best match work item identification as recited in claims 1, 12, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art is considered pertinent to Applicant’s disclosure:
US Pub. No. 2014/0355749 (Conway et al.) discloses systems and methods for optimized predictive routing of customers to available agents.
US Pub. No. 2006/0229896 (Rosen et al.) discloses a match-based employment system.
A multi-agent learning approach to online distributed resource allocation (Zhang et al.) discloses an effective resource allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683